United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1055
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
Deborah Mae Erenberger,                 *     [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: September 15, 2003
                              Filed: September 15, 2003
                                   ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Deborah Erenberger pleaded guilty to aiding and abetting the distribution of
approximately 9.8 grams of a substance containing cocaine base, in violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(B) (2000), and 18 U.S.C. § 2 (2000). The District Court1
sentenced her to fifty-seven months of imprisonment and four years of supervised
release. On appeal, counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the District Court abused its discretion in refusing to depart


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
downward under United States Sentencing Guidelines § 5K2.0 (2002), based on
defendant’s extraordinary post-offense rehabilitation.

       The record indicates, however, that the District Court made an entirely
discretionary decision not to depart, which is unreviewable on appeal. See United
States v. Lim, 235 F.3d 382, 385 (8th Cir. 2000). Following our independent review
of the record, see Penson v. Ohio, 488 U.S. 75, 83 n.6 (1988), we find no
nonfrivolous issues. Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-